TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00498-CV



                                Sterling Hampton, Appellant

                                              v.

                 GDS Associates, Inc. and Hi-Line Engineering, Appellees


              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-21-004768, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              This appeal was abated pending settlement negotiations. The parties have filed a

joint motion to dismiss appeal. Accordingly, we reinstate the appeal, grant the parties’ joint

motion, and dismiss the appeal. See Tex. R. App. P. 42.1.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, Triana

Dismissed on Joint Motion

Filed: November 10, 2022